UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-5014


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MICHAEL F. ECK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     John S. Kaull,
Magistrate Judge. (1:12-cr-00086-IMK-JSK-1)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     Andrew R. Cogar, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a written plea agreement, Michael F. Eck

pled       guilty    to    two   counts        of   willful      failure    to    file    tax

returns.       In the plea agreement, Eck agreed to waive his right

to appeal “any sentence corresponding to a base offense level of

16 or lower under the Sentencing Guidelines.”                              The magistrate

judge * imposed concurrent 12-month sentences on each count, based

on the determination of an adjusted offense level of 13.                                   On

appeal,      Eck’s     attorney        filed    a   brief     pursuant     to    Anders    v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious         grounds      for    appeal,      but    questioning      whether      the

guilty       plea     is   valid       and   whether       the   sentence       imposed    is

reasonable.          Eck filed a pro se brief, asserting that his plea

was coerced and that he was denied the right to argue the tax

loss amount at sentencing.                   The Government has moved to dismiss

Eck’s appeal based on the appellate waiver provision in his plea

agreement.          We dismiss in part and affirm in part.

               In the absence of a motion in the district court to

withdraw a guilty plea, this court’s review of the plea colloquy

is for plain error.               United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).             After reviewing the plea agreement and the


       *
       Eck consented to the jurisdiction of a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2006).



                                                2
transcript of the plea hearing, we conclude that the magistrate

judge fully complied with the requirements of Fed. R. Crim. P.

11 in accepting Eck’s guilty plea.                   Eck’s contention that he was

coerced into entering the plea is belied by his sworn statements

to the contrary during the Rule 11 hearing.                        See Blackledge v.

Allison, 431 U.S. 63, 73-74 (1977).

              Moreover, Eck’s argument in his pro se brief that he

was denied the right to argue the tax loss amount at sentencing—

a right preserved in his plea agreement—is belied by the record,

which    shows      that    Eck   presented          evidence      and        argument   at

sentencing in support of his claim of a lesser tax loss amount

than was stipulated in the plea agreement.                      We find no merit to

this claim.

              We review de novo a defendant’s waiver of appellate

rights within a plea agreement.                  United States v. Blick, 408
F.3d 162, 168 (4th Cir. 2005).             “A defendant may waive his right

to   appeal    if    that   waiver    is       the    result      of    a     knowing    and

intelligent      decision    to   forgo    the       right   to    appeal.”           United

States   v.    Amaya-Portillo,       423 F.3d 427,   430       (4th    Cir.   2005)

(internal quotation marks omitted).                    Our review of the record

and consideration of the totality of the circumstances, leads us

to conclude that Eck knowingly and voluntarily waived his right

to appeal his sentence.           See United States v. General, 278 F.3d
389, 400 (4th Cir. 2002) (providing standard of review).                                 We

                                           3
therefore grant in part the Government’s motion to dismiss and

dismiss the appeal of Eck’s sentence.

            The waiver provision, however, does not preclude our

direct   review      of    Eck’s      conviction.           In    accordance       with   the

dictates of Anders, we have reviewed the entire record and have

found no meritorious issues that are outside the scope of the

appeal     waiver.         We     therefore        affirm        the    district    court’s

judgment as to all issues not encompassed by Eck’s valid waiver

of his right to appeal his sentence.

            This     court        requires        that    counsel       inform     Eck,    in

writing,    of    his     right      to    petition      the     Supreme   Court     of   the

United   States      for    further        review.        If     Eck    requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                           Counsel’s motion must

state that a copy thereof was served on Eck.                            We dispense with

oral   argument      because         the    facts     and      legal     contentions      are

adequately       presented      in    the    materials         before    this    court    and

argument would not aid the decisional process.


                                                                       DISMISSED IN PART;
                                                                         AFFIRMED IN PART




                                              4